        Case 3:03-cr-00011-DHB Document 83 Filed 07/08/20 Page 1 of 3
                                                                                                    r*
                                                                                              Fll   iJ

                                                                                      US. DISTRICT COURT
                                                                                            AUGUSTA CIV.
                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF GEORGIA 20 jUL "8 P*’ 1'53
                                      DUBLIN DIVISION
                                                                            /
                                                                                     CLlRK
                                                                                         SO.DlSf. Oy uA.
                                                      'k
UNITED STATES OF AMERICA
                                                      ■k


                                                      *
        V .                                                           CR   303-011
                                                      k

                                                      k
ANTONIO        W.     SMITH




                                             ORDER




        On June 2, 2020, the Court denied Defendant Antonio W. Smith's

motion for compassionate release.                          Presently, he has filed a motion

for       reconsideration,               attaching          additional              information          for


consideration.

        \\

             [N] o     statute      or    Federal           Rule        of    Criminal        Procedure


authorizes the filing of a motion for reconsideration in a criminal

                                                                                             (11th Cir.
        if
case.          United States v.           Vives,      546 F.          App' x 902,     905

2013) .         Yet,        the   Eleventh   Circuit            has    permitted      the     filing      of

motions        for     reconsideration          in    criminal         cases.       United    States      v.


Phillips,            597    F.3d 1190,   1199-1200          (11th Cir.        2010) .       In deciding

motions         for        reconsideration      in     criminal            cases,    courts     use      the


standards            applicable     to   such    motions         filed       in   civil     cases   under

                                                            w
Federal Rule of Civil               Procedure        59.        The only grounds for granting

a Rule 59 motion are newly discovered evidence or manifest errors
        Case 3:03-cr-00011-DHB Document 83 Filed 07/08/20 Page 2 of 3



                           //
of    law   or     fact.        Arthur    v.    King, 500 F.3d 1335, 1343 (11th Cir.

2007) (quotations and citations omitted).

       Here,        Smith       presents evidence             that    he     has       exhausted      his

administrative remedies (Mot. for Recon., Doc. No. 82, Ex. 1, at

2);    but        because        the     Court       also    denied        Smith's       motion       for


compassionate           release        on      the   merits,       this     new    information        is

immaterial.             Smith      also      presents        evidence       that       his    place    of

confinement, UPS McCreary in Pine Knot, Kentucky, had a confirmed

case of COVID on April 8,                      2020 .       (See    id.    at   1. )     The    Court's


previous reference to the number of cases reported at UPS McCreary

is to active cases; as of June 1, 2020, the Bureau of Prisons had

reported no active cases at UPS McCreary.                                 (See Order of June 2,

2020, at 2-3 n.1.)                At the most recent check, UPS McCreary still

has no active cases within its inmate population, and                                        the Bureau


of     Prisons           lists         one      inmate        who     has         recovered.          See



WWW.bop.gov/coronavirus/index.jsp (last visited July 9, 2020).                                         In



point of fact, neither the Bureau of Prison's current report nor

             \\
Smith's           new   evidence         sways the Court to alter its conclusion

that Smith          has not shown he is                   uniquely positioned to                warrant

compassionate release.                   Finally, Smith attaches a list of numerous

cases in which district courts have granted compassionate release.

many of which having concluded that the First Step Act now gives

a federal district court discretion to grant compassionate release

for any reason it finds extraordinary and compelling under U.S.S.G.

                                                      2
                                                        e
         33anr   ioiHisia       saivxs aaxiisin
/
                                                                                                           •0202
    'Axnr    JO       Aep          STqq. 'ex5jO09            ■'eq.snbnv      q.0   aanaXNa HaOHO
                                              • aaiNaa SX        {Z8   'OU    -oop)      uox:^pxapxsuooax
    joj      uoxp-oui         s.ppxuis        puepuapaa           '5uxo5exoj             app        uodp
                                                                                                     • suosxX(3
    po    neaxng       app    jo   xopoaxxQ       app       jo    uoxpepuauiuiooax          app      aaxxnbaj
    (Q)X    sO-Ojsi    uoxpeoxxdd\f      po    Axobapeo          xT^-d^O^^         spd     'snpp     /uappxjw
    sp PTT^A suxpmax ex'iai               §     'b'S'S’n JO puauiappps Aoxxog                       app pppp
    uoxsnxouoo          spx   op   saxappe      pxnoo       app    ' saaxsppxaAaN              •anssx       sxpp
    uo Apxxoppnp po pxxds app sazxubooax pxnoo sxpi                                      • (a)I-u    ex’Tai    §
                 Case 3:03-cr-00011-DHB Document 83 Filed 07/08/20 Page 3 of 3
